Citation Nr: 1112395	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO. 09-10 712	)	DATE
	)
	)


THE ISSUE

Whether a May 1987 Board decision that denied entitlement to service connection for an acquired psychiatric disorder contains clear and unmistakable error (CUE) for failure to consider or properly apply the provisions of 38 C.F.R. § 3.303(b).


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to June 1982. The Veteran has been adjudicated incompetent for compensation purposes. The Veteran's custodian is therefore deemed to be the moving party.

This matter comes to the Board of Veterans' Appeals (Board) on motion from the Veteran's representative in March 2009 for a finding of CUE in a May 1987 Board decision that denied entitlement to service connection for an acquired psychiatric disorder.


FINDING OF FACT

The Board considered the provisions of 38 C.F.R. § 3.303(b) in its May 1987 decision and in so doing weighed the proper facts as they were known at the time in a manner that was in accordance with the law and would be plausible to a reasonable person. 


CONCLUSION OF LAW

The criteria for a finding of CUE for failure to consider or properly apply the provisions of 38 C.F.R. § 3.303(b) in a May 1987 Board decision that denied entitlement to service connection for an acquired psychiatric disorder are not met. See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that a May 1987 Board decision contains CUE for failure to apply or properly consider the provisions of 38 C.F.R. § 3.303(b). In this decision the Board will find that the Board did apply the provisions of § 3.303(b) and weighed the proper facts as they were known at the time in a manner that was plausible and in accordance with the law. Accordingly, the Board will deny the Veteran's claim of CUE in the May 1987 Board decision.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to this case as a matter of law. See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims). The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter). See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).


Evidence of Record in May 1987

In May 1987 the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.

A reopened claim for service connection for an acquired psychiatric disorder was granted by the Board in a decision dated in May 2003. The Board's May 2003 decision contains a detailed recitation of the evidence that was in the claims file as of May 1987, as follows:

The Veteran served on active duty from January 1973 to June 1982. The only service medical records available relate to a period from October 1979 to April 1982. An entry dated in November 1980 noted that the Veteran was diagnosed with adult situational adjustment reaction with reactive depression. The Veteran was prescribed Valium and told to return to the clinic as needed. A Report of Mental Status Evaluation was included as part of the Veteran's February 1982 separation examination. The Veteran was noted to have normal behavior, to be fully alert and oriented with unremarkable mood, clear thinking process and normal thought content.

Records from the National Personnel Records Center (NPRC) were received in October 1982. The records included copies of several separation certificates for the Veteran as well as correspondence pertaining to the Veteran's administrative separation in June 1982. The Veteran was discharged due to unsuitability due to inaptitude. Of note, there is no indication of the Veteran ever having served in Vietnam. The Veteran's DA Form 2-1 did show that he was a patient at Fort Sam Houston, Texas, for approximately a month in August and September 1979.

The Veteran submitted a claim for, inter alia, residuals of sunstroke and memory loss in September 1983. He included copies of military personnel records that documented counseling provided to the Veteran in 1980 regarding deficiencies in his performance of duties. The records also included the recommendation for his administrative separation in 1982 for inaptitude. The Veteran was noted to be incapable of carrying out his job as a firefighter and was incapable of serving as a fire marshal. 

Records from Cumberland Mental Health and Mental Retardation Center reflected treatment for the Veteran from June 1981 to June 1983. A June 1981 report--for a period when the Veteran was still on active duty--shows that the Veteran sought treatment. He was experiencing problems with his relationship with his girlfriend. The Veteran said that his current symptoms had begun eight months earlier. He also gave a history of being hospitalized for emotional problems as a child. The Veteran was diagnosed with adjustment disorder with depressed mood and dependant personality disorder. The Veteran was admitted again, after service, in June 1983. The Veteran had married his girlfriend but was separated from her at the time of admission. The Veteran was diagnosed with adjustment disorder with mixed emotional features. The Veteran was originally diagnosed with mild mental retardation upon admission but this diagnosis was dropped at the time of discharge.

Treatment records from Southeastern Regional Mental Health Center documented treatment for the period from September 1983 to December 1983. The September 1983 intake report noted the Veteran's administrative discharge in June 1982. The Veteran had attempted to work after service but this lasted four months. Attempts at attending school were unsuccessful as well. The examiner reviewed a number of statements from the Veteran's military records that described his past bad performance. The intake report provided diagnoses of generalized anxiety disorder and dependant personality disorder. The Veteran underwent a psychological review and Minnesota Multiphasic Personality Inventory (MMPI) testing in October 1983. The psychologist reported the results of the testing but not did not provide a diagnosis. A treatment entry from December 1983 reported that the Veteran's school transcripts were received and revealed that the Veteran was enrolled in the Educable Mentally Retarded Class during his elementary and high school years. The Veteran was noted to have been inconsistent in his attendance at clinic appointments. The examiner reported that the Veteran was preoccupied with his disability review. Finally, there was a letter from C. M. Cooper, M.D., a staff psychiatrist, written to the Veteran's state representative in December 1983. Dr. Cooper recited the Veteran's history and course of treatment at his facility. He said that it was difficult to ascertain exactly what was the precipitating event for the Veteran's problems. Dr. Cooper noted that the Veteran claimed to function at a high level until he experienced his unverified sunstroke in 1980. Dr. Cooper could not verify that the Veteran had suffered sunstroke. It was his opinion that the Veteran's psychiatric problems rendered him unemployable at the time; however, he was hesitant to say that the condition was permanent. He hoped the Veteran would improve with proper treatment.

Associated with the claims folder are VA treatment records and evaluation reports for the period from December 1982 to May 1984. The Veteran was seen in February 1983 for complaints about his nerves. He had married in June 1982 and separated from his wife just days prior to be seen in February 1983. A December 1983 entry provided a diagnosis of anxiety and depression. A January 1984 intake report noted the Veteran claimed that he could not make decisions and could not think as fast as before and that he needed to be supervised. The Veteran claimed to have served in Vietnam from December 1972 to July 1973 although there is no evidence of record to support that contention; the Veteran did not enlist until January 1973. The preliminary psychiatric diagnoses were generalized anxiety disorder with depression, possible organic brain syndrome and dependent personality disorder. A February 1984 psychological evaluation and testing report provided diagnoses of depressive reaction, rule out organic brain syndrome, and personality disorder, mixed with dependent and obsessive-compulsive features. A May 1984 psychological report noted the Veteran's history in service and his psychiatric treatment after service. Psychological testing showed an IQ of 62 which was interpreted to place the Veteran in the mentally retarded range of intellectual functioning. The psychologist said that the Veteran was functionally illiterate. The examiner reported that the testing results supported the hypothesis of severe cerebral dysfunction involving both hemispheres. The reported diagnoses were dementia with depression (provisional), and personality disorder, mixed, with dependent and obsessive compulsive features. The psychologist noted that verification was required for the Veteran's claimed sunstroke. 

The Veteran was afforded a VA psychiatric examination in January 1985. The examiner cited extensively to the May 1984 VA psychological evaluation. The examiner noted that the Veteran's insight and judgment were impaired as was his intellectual capacity. The diagnosis was progressive dementia, etiology unknown. The examiner also stated that the Veteran was incompetent for VA purposes. Finally, the examiner recommended that the Veteran be referred to a VA facility for evaluation of his progressive dementia.

The RO notified the Veteran's spouse of the proposed finding of incompetence for the Veteran in March 1985. The RO issued a rating decision in April 1985 with a formal finding of incompetence. 

A May 1985 VA aid and attendance examination report determined that the Veteran had no disability other than he could not read and write well and was described as functionally illiterate. The examiner provided a diagnosis of adjustment disorder with anxiety and depression, mixed.

Associated with the claims folder is a June 1985 statement from [redacted]. Mr. [redacted] said that he was the Veteran's first sergeant from June 1981 to April 1982. He noted that he had formally counseled the Veteran on a number of occasions. He also said that he had routine "fact finding" sessions with the Veteran where he would ask him questions about what his duties were. Mr. [redacted] noted that he talked to a superior about the Veteran not being assigned jobs consistent with his military occupational specialty (MOS). The superior said that the Veteran had been assigned to jobs within his MOS but was unable to perform the jobs. Mr. [redacted] tried to get the Veteran assigned to the base firehouse but was told that that was tried before and the firefighters were afraid the Veteran would hurt himself or others. Mr. [redacted] said that the Veteran approached him several times and exhibited signs of being very upset and nervous. He went so far as to arrange for the Veteran to be evaluated at the base hospital and get treatment; however, this was unsuccessful. The Veteran's behavior deteriorated and he reported late for work, had financial problems and became totally confused. Mr. [redacted] opined that he did not think the Veteran was mentally capable of comprehending the consequences of his lack of discipline. He thought the Veteran should have been given a medical discharge.

Also submitted in June 1985 was a letter from J. S. Orme, Ph.D. Dr. Orme said that he was a clinical psychologist who had evaluated the Veteran during 1981 at Fort Bragg. Dr. Orme said that he was providing his statement at the Veteran's request. Dr. Orme noted that the Veteran's military records were unavailable but that the Veteran was seen twice a week for treatment from May 1981 to May 1982. He evaluated the Veteran in July 1981 in regard to his intellectual capabilities. Dr. Orme said that the Veteran's performance IQ was determined to be 84 and his full scale IQ 81. He said that those scores placed the Veteran in the lower limits of the below average range of intellectual functioning. He said that the Veteran was recommended for retention in the Army with enrollment in remedial programs. 

The Veteran was afforded a VA psychiatric examination in October 1985. The examiner noted a history of the Veteran having a severe deterioration in his intellectual capacity since 1980. The examiner also noted that the Veteran was diagnosed with progressive dementia in the past. He also noted that IQ testing had shown a decline for the Veteran, although the most recent testing showed an IQ of 62. The examiner said that the Veteran presented with a bizarre history of rapid intellectual deterioration over the past five years which had been documented by neuropsychiatric testing. He also said that the testing results were unusual due to the inconsistencies between tests. The examiner addressed the wide variance in the Veteran's measured IQ over the last several years. The examiner said that Veteran currently had such significant intellectual deficits that it must be assumed that the previous diagnosis of personality disorder was possibly secondary to the gradual deterioration of his intellectual functioning. The examiner said that another possibility, which could not be ruled out, was that the Veteran had a severe personality disorder characterized by extremely regressive behavior which manifested as what appeared to be severe deficits in intellectual functioning. The examiner recommended a full neurological workup for the Veteran. He said that his current diagnosis for the Veteran was dementia, pre-senile onset, etiology unknown.

A VA discharge summary for a period of hospitalization in December 1985 noted that the Veteran was seen for a neurological workup. The physician noted that a prior brain scan and electroencephalogram (EEG) were within normal limits and suggested either malingering or possible Ganser's syndrome or possibly retarded state. He said it could not be determined if any of those possibilities were secondary to heat stroke, although it was felt to be unlikely. A computerized tomography (CT) scan of the brain during this admission was negative. The examiner said that there was no neurological diagnosis. He provided a diagnosis of possible inadequate personality versus borderline mental retardation. He also provided a diagnosis of possible Ganser's syndrome. (The Board notes that Ganser's syndrome is defined as a psychotic-like condition, without the symptoms, and signs of a traditional psychosis, occurring typically in prisoners who feign insanity. STEDMAN'S MEDICAL DICTIONARY 1730 (26th Ed., 1995).)

The Veteran was an inpatient at the VA medical center (VAMC) in Fayetteville, North Carolina, several times in 1985. A June 1985 summary noted that the Veteran was evaluated by a psychologist, neurologist and a psychiatrist. The summary said that no one was able to come up with a clear diagnosis, not to mention a treatment approach. This was because there was no factual knowledge of the Veteran's mental, as well as his physical, functioning prior to his alleged heat stroke. The summary also said that, if the Veteran really suffered a heat stroke, there was no knowledge of the treatment received and of his recovery. The Axis I diagnosis was adjustment disorder with anxiety and depression. He was given an Axis III diagnosis of possible dementia, secondary to heat stroke.

A discharge summary for a period of hospitalization from October 1985 to November 1985 was also obtained. The summary said that, verbally, the Veteran's intelligence appeared to be normal. The physician said that the Veteran was competent to handle his own funds and could work as long as the work did not involve a lot of reading and writing. He was given an Axis I diagnosis of adjustment disorder with mild depression. His Axis II diagnosis was dependent personality disorder. He was also described as functionally illiterate.

The Veteran was hospitalized less than a week later in November 1985. The summary was essentially unchanged from the prior period of hospitalization with the same recommendations and diagnoses.

Associated with the claims folder is a response from Womack Army Hospital, Ft. Bragg, North Carolina, dated in October 1986. The response indicated that no records were on file for the Veteran and that they had been forwarded to the NPRC. A response from the NPRC, dated in October 1986, noted that there were no clinical records for the Veteran at Womack Army Hospital for 1981-1982. 


Legal Framework for CUE

Motions for review of prior Board decisions based on CUE are adjudicated pursuant to the Board's Rules of Practice. See 38 C.F.R. §§ 20.1400-1411. Pursuant to 38 C.F.R. § 20.1404(b), the motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error. Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence. Motions that fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to what constitutes CUE and what does not, and provides as follows:

(a) General. Clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

(b) Record to be reviewed. (1) General. Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made. (2) Special rule for Board decisions issued on or after July 21, 1992. For a Board decision issued on or after July 21, 1992, the record that existed when that decision was made includes relevant documents possessed by the Department of Veterans Affairs not later than 90 days before such record was transferred to the Board for review in reaching that decision, provided that the documents could reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error. To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and unmistakable error. (1) Changed diagnosis. A new medical diagnosis that 'corrects' an earlier diagnosis considered in a Board decision. (2) Duty to assist. The Secretary's failure to fulfill the duty to assist. (3) Evaluation of evidence. A disagreement as to how the facts were weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final provisions of the regulations pertaining to the adjudication of motions for revision or reversal of prior Board decisions on the grounds of CUE, the definition of CUE was based on prior rulings of the Court. More specifically, it was observed that Congress intended that the VA adopt the Court's interpretation of the term ' CUE.' Indeed, as was discussed in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that became the law specifically noted that the bill would 'not alter the standard for evaluation of claims of CUE.' 143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, in connection with House passage). Therefore, the Board is permitted to seek guidance as to the existence of CUE in prior Board decisions based on years of prior Court of Appeals for Veterans Claims (Court) decisions regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993). 

Under the Court's case law, in order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied. Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. Id. Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE. Fugo v. Brown, 6 Vet. App. 40, 44 (1993).


38 C.F.R. § 3.303(b)

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 U.S.C. 310, 331 (as effective in May 1987).

38 C.F.R. § 3.303(b), as effective in May 1987, and as effective now, which provides for establishment of service connection based on a showing of a chronic disability during active service or within an applicable presumptive period or continuity of symptomatology from discharge from active service forward, provides as follows:

(b) Chronicity and continuity. With chronic disease shown as such in service (or within the presumptive period under 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.


Merits of the Motion for CUE

In March 2009 the Board received from the Veteran's attorney a motion for a finding of CUE in the Board's May 1987 decision that denied entitlement to service connection for an acquired psychiatric disorder. The paragraph entitled "Specific Allegation of Error" in the motion reads as follows:

[The Veteran] asserts that the Board committed clear and unmistakable error in the 1987 decision by failing to apply 38 C.F.R. § 3.303(b) to the claim. A sympathetic reading of the evidence of record in [the Veteran's] claim for disability for a psychiatric disorder should have led to a grant of service connection under 38 C.F.R. § 3.303(b). In the May 15, 1987 decision, the Board noted that the Veteran had a diagnosis of adjustment disorder with depressed mood during his period of active duty service. The Board concluded that his diagnosis "did not represent a chronic disease."  The Board later noted that [the Veteran] had a current diagnosis of adjustment disorder with depression but concluded that this disability was "unrelated to anxiety and depression symptomatology in service as these conditions were acute and transitory and not chronic diseases."

In denying service connection, the Board failed to consider and apply 38 C.F.R. § 3.303(b) and [the Veteran's] entitlement to service connection for a psychiatric disorder based on continuity of symptomatology. In the 1987 Board decision, the Board failed to address the evidence of record that established that [the Veteran] had continually suffered from the symptoms of psychiatric disorder during service and after his discharge.

The Board finds that the Board did in fact consider 38 C.F.R. § 3.303(b) in its May 1987 decision. The relevant part of 38 C.F.R. § 3.303(b) is set forth in the second full paragraph of page six of the May 1987 Board decision. 

In applying 38 C.F.R. § 3.303(b), the Board specifically discussed whether a finding of chronicity during service was warranted. The Board found that an acquired psychiatric disorder was not present in service; that a diagnosed in-service adjustment disorder with depression and anxiety during service represented an acute reaction to a stressor and was not a chronic disorder; that progressive dementia was not present in service or manifested within one year after service; and that a personality disorder noted in service was a developmental defect and not a chronic disease.

Additionally, in applying 38 C.F.R. § 3.303(b) in its May 1987 decision, the Board considered whether continuity of symptomatology was present from service forward. The Board found that chronic psychopathology of acquired etiology was first objectively identified after final service separation, and that chronic brain syndrome was first shown more than two years after service.

Among the many plausible bases for the Board's May 1987 findings include the medical judgments of the medical doctor who was one of the three signatories to the May 1987 Board decision; a February 1982 separation examination report that indicated that clinical evaluation of the Veteran was psychiatrically and neurologically normal; and results of a December 1985 work-up and brain scan that led treatment providers to suggest that the Veteran was malingering, had Ganser's syndrome, or was possibly mentally retarded. 

This evidence as it existed in May 1987 was susceptible to any number of weightings and interpretations, particularly because, as noted by the Board in its May 1987 decision, following service the Veteran was seen frequently with complaints variously diagnosed as generalized anxiety disorder, possible organic brain syndrome, progressive dementia of unknown etiology, adjustment disorder with anxiety and depression, and dependent personality disorder. If a diagnosis of progressive dementia with unknown etiology was given greater weight, for example, it might reasonable have been found to have begun during service, but if the in-service diagnosis of adjustment disorder were afforded the greatest weight, it could reasonably have been construed as an acute and non-chronic condition in response to difficult circumstances. If the diagnosis of personality disorder or low aptitude were afforded the greatest weight, the Veteran might have been found to have no disability for purposes of VA disability benefits (see 38 C.F.R. § 3.303(c) ("personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation"). If it was believed that he was malingering, as suggested by clinical evidence in December 1985, the presence of any disorder, whether considered a disability or not, might reasonably have been doubted. 

In this context, the Board clearly applied both the chronicity and continuity of symptomatology provisions 38 C.F.R. § 3.303(b) in May 1987, and weighed the evidence in a plausible manner such as would have been within the discretion and judgment of a reasonable person. The correct facts, as they were known at the time, were before the Board, and 38 C.F.R. § 3.303(b) was considered and applied. The Board found that only an acute psychiatric disorder was present during service, which resolved during service, that progressive dementia was not present in service or manifested within one year after service; that the Veteran's in-service personality disorder was not a disability for VA purposes; that chronic brain syndrome was first shown more than two years after service; and that chronic psychopathology of acquired etiology was first objectively identified after final service separation. The Veteran has not identified any point of evidence as it existed in May 1987 that would clearly and unmistakably rebut any of these factual findings by the Board.

As to history of continuity of symptomatology as related by the Veteran there were plausible bases for discounting his reliability and credibility, such as that he had alleged in January 1984 to VA care providers that he had served in combat in Vietnam during a period for part of which he was not enlisted, and there was clinical evidence to suggest that his symptoms were a product of malingering even as late as December 1985. These are aspects of the evidence as it existed in May 1987 that could plausibly and reasonably have affected the Board's weighing of evidence and factual findings. 

To the extent the Veteran merely disputes the manner in which the disparate evidence of record was weighed in application of 38 C.F.R. § 3.303(b) in the Board's May 1987 decision, the Board notes that a disagreement as to how facts are weighed or evaluated is not of itself legally sufficient to support a finding of CUE in a Board decision. See 38 C.F.R. § 20.1403(c) (examples of situations that are not clear and unmistakable error include evaluation of evidence such as a disagreement as to how the facts were weighed or evaluated).

In sum, the Board finds that the Board considered the provisions of 38 C.F.R. § 3.303(b) in its May 1987 decision and in so doing applied and weighed the proper facts as they were known at the time in a manner that was in accordance with the law and would be plausible to a reasonable person. Accordingly, a finding of CUE for failure to apply or properly consider 38 C.F.R. § 3.303(b) in the Board's May 1987 decision that denied service connection for an acquired psychiatric disorder is not warranted. See 38 C.F.R. § 20.1403; Fugo v. Brown, 6 Vet. App. 40, 44 (1993).



ORDER

The motion for a finding of CUE for failure to consider or properly apply the provisions of 38 C.F.R. § 3.303(b) in a May 1987 Board decision that denied entitlement to service connection for an acquired psychiatric disorder is denied.




                       ____________________________________________
Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



